DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Amendment filed 2/10/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Catanese on March 12, 2021.
The application has been amended as follows: 
IN THE CLAIM:
In claim 8, "claim 5" on line 1 has been deleted and replaced by --claim 1--.
Allowable Subject Matter
Claims 1-2, 6-8, 10, 13-14 and 16-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
one of ordinary skill in the art would not have been motivated to modify the teaching of Schofield et al. . to further includes, among other things, the specific of a detecting system comprising the controller providing a lighting command signal so that the illumination device emits light when the object is the pedestrian and providing the signal so as to transit off the illumination device when the image recognition processor does not detect the pedstrian (claim 1), the specific of a detect system comprising the image recognition processor determining a distance between the vehicle and the pedestrian and the controller providing the signal so as to change an emission color of the illumination device in accordance with the distance (claim 6), the specific of a detecting system comprising the image recognition processor determining a distance between the vehicle and the pedestrian and the controller providing the signal so as to change a blinking speed of the illumination device in accordance with the distance (claim 7), and the specific of a detecting system comprising the controller providing the signal so that the illumination device emits green light when the object is the object other than the pedestrian, and providing the signal so that the illumination device emits red light when the object is the pedestrian (claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844